Citation Nr: 1013146	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-19 147	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office 
(RO) 
in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a back disability.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from November 1966 to May 
1969, and from March 1977 to March 1981.

This appeal to the Board of Veterans Appeals (Board) arise 
from a September 2007 rating action that denied service 
connection for a back disability.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the Veteran was seen for back complaints in 
service, chronic residual disability is not currently 
objectively demonstrated.  


CONCLUSION OF LAW

The criteria for service connection for a back disability 
are not met.  38 U.S.C.A.   §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a 
substantially-complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, it defines the obligation of the 
VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A June 2007 pre-rating RO letter informed the Veteran of the 
VA's responsibilities to notify and assist him in his claim, 
and what was needed to establish entitlement to service 
connection.  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, that 2007 RO letter provided notice that the 
VA would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  The letter further specified what evidence the VA had 
received; what evidence the VA was responsible for 
obtaining, to include Federal records; and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the June 2007 RO letter satisfies 
the statutory and regulatory requirement that the VA notify 
a claimant what evidence, if any, will be obtained by him 
and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify a veteran 
of: (1) the evidence that is needed to substantiate a claim; 
(2) the evidence, if any, to be obtained by the VA; and (3) 
the evidence, if any, to be provided by him.  As indicated 
above, all 3 content of notice requirements have been met in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that 
a lack of such pre-adjudication notice was not prejudicial 
to the claimant.  In the matter now before the Board, the 
June 2007 document fully meeting the VCAA's notice 
requirements was furnished to the Veteran before the 
September 2007 rating action on appeal.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection 
claim (veteran status, the existence of a disability, a 
connection between the veteran's service and that 
disability, the degree of disability, and the effective date 
pertaining thereto).  In this case, the veteran's status and 
the degree of disability are not at issue, and he was 
furnished notice pertaining to the effective date 
information in the June 2007 RO letter, thus meeting the 
notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining all evidence necessary to substantiate his 
claim, to include obtaining all available service and post-
service medical records up to 2007.  Significantly, the 
Veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.     
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  


II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he currently suffers from a 
chronic back disability of service origin.

The service medical records for the first period of active 
service are completely negative for complaints, findings, or 
diagnoses of any back disability.

A review of the service medical records for the second 
period of active service discloses that the Veteran was seen 
in August 1978 for complaints of on-and-off "locking" of the 
back with pain, discomfort, and decreasing range of motion.  
There was no history of injury.  X-rays of the spine were 
normal, and there were no other clinical findings.  
Subsequent service medical records contain no reference to 
any back disability.

No chronic back disability has been objectively demonstrated 
in the post-service years.  August 2007 VA QTC examination 
reports contain no reference to any back disability.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent 
evidence consisting of the service and post-service medical 
records does not show the existence of a chronic back 
disability for which service connection is sought (and 
hence, no evidence of a nexus between any such disability 
and service), there can be no valid claim for service 
connection.  See Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In the absence of current medical evidence of a chronic back 
disability, the Board finds that service connection is not 
warranted. 

In addition to the medical evidence, the Board has 
considered the veteran's assertions; however, such does not 
provide any basis for allowance of the claim.  While the 
Veteran may believe that he currently has a chronic back 
disability that is related to his military service, there is 
no medical support for such contentions.  The Board 
emphasizes that the appellant is competent to offer evidence 
as to facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layman without the appropriate medical 
training or expertise, the appellant simply is not competent 
to render an opinion on such medical matters.  See Bostain 
v. West,       11 Vet. App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997)  (a layman is generally 
not capable of opining on matters requiring medical 
knowledge).  Hence, his assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that service 
connection for a back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a back disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


